                                           UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF NORTH CAROLINA
                                                ASHEVILLE DIVISION
                                                1:19-cv-351-MOC-WCM

              ROBERT V. WILKIE,                   )
                                                  )
                                Plaintiff,        )
                                                  )
              vs.                                 )                            ORDER
                                                  )
              AMICA MUTUAL INSURANCE CO., )
                                                  )
                                                  )
                                Defendant.        )
              ___________________________________ )

                         THIS MATTER is before the Court Plaintiff’s Motion to Dismiss Complaint with

              Prejudice. (Doc. No. 12). The Court GRANTS the motion, and this matter is dismissed with

              prejudice. To this extent, Defendant’s pending Motion to Dismiss (Doc. No. 6), is DENIED as

              moot.

                         The Clerk is respectfully instructed to terminate this action.

                         IT IS SO ORDERED.


Signed: March 12, 2020




                                                                  -1-
